Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 4 claims among other things “……………………… the communication hole includes a first hole and a second hole, the first hole placing a first end of the first hollow portion in communication with the back space, the second hole placing a second end of the first hollow portion in communication with the back space, the first end and the second end being ends of the first hollow portion in an extension direction of the first hollow portion in the front view of the display panel.“ which is not taught or fairly suggested by the prior art of record.
Claims 5-6 and 14-15 depend on independent claim 4.
Independent claim 8 claims among other things “……………………. an inner frame disposed between the power line and the edge of the display panel, the inner frame being separated from the outer frame.” which is not taught or fairly suggested by the prior art of record.
Claims 7 and 9-13 depend on independent claim 8.
Independent claim 16 claims among other things “………………………………. the second housing space is a space within the second hollow portion, and the second hollow portion 1s positioned in front of the first hollow portion. “ which is not taught or fairly suggested by the prior art of record.
Claim 17 depends on independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875